Exhibit 10.13

2001 STOCK INCENTIVE PLAN
OF
MTR GAMING GROUP, INC.

             1.          PURPOSES OF THE PLAN. This stock incentive plan (the
"Plan") is designed to provide an incentive to key employees (including
directors and officers who are key employees) and to consultants and directors
who are not employees of MTR GAMING GROUP, INC., a Delaware corporation (the
"Company"), or any of its Subsidiaries (as defined in Paragraph 17), and to
offer an additional inducement in obtaining the services of such persons. The
Plan provides for the grant of nonqualified stock options ("NQSOs") which do not
qualify as incentive stock options within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), and stock of the Company
which may be subject to contingencies or restrictions (collectively, "Awards").
The Plan does not provide for the granting of any "incentive stock option" under
the Code.

             2.          STOCK SUBJECT TO THE PLAN. Subject to the provisions of
Paragraph 10, the aggregate number of shares of Common Stock, $.0001 par value
per share, of the Company ("Common Stock") for which Awards may be granted under
the Plan shall not exceed 490,000 shares, provided, however, that not more than
49% of such shares may be issued to Directors and Executive Officers of the
Company. Such shares of Common Stock may, in the discretion of the Board of
Directors of the Company (the "Board of Directors"), consist either in whole or
in part of authorized but unissued shares of Common Stock or shares of Common
Stock held in the treasury of the Company. Subject to the provisions of
Paragraph 11, any shares of Common Stock subject to an option which for any
reason expires, is canceled or is terminated unexercised or which ceases for any
reason to be exercisable or a restricted stock Award which for any reason is
forfeited, shall again become available for the granting of Awards under the
Plan. The Company shall at all times during the term of the Plan reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of the Plan.

             3.          ADMINISTRATION OF THE PLAN. The Plan shall be
administered by the Board of Directors or a committee of the Board of Directors
consisting of not less than two directors, each of whom shall be a "non-employee
director" within the meaning of Rule 16b-3 (as defined in Paragraph 17)
(collectively, the "Committee"). Unless otherwise provided in the By-laws of the
Company or by resolution of the Board of Directors, a majority of the members of
the Committee shall constitute a quorum, and the acts of a majority of the
members present at any meeting at which a quorum is present, and any acts
approved in writing by all members without a meeting, shall be the acts of the
Committee. Subject to the express provisions of the Plan, the Committee shall
have the authority, in its sole discretion, to determine: the key employees,
consultants and directors who shall be granted Awards; the type of Award to be
granted; the times when an Award shall be granted; the number of shares of
Common Stock to be subject to each Award; the term of each option; the date each
option shall become exercisable; whether an option shall be exercisable in whole
or in installments and, if in installments, the number of shares of Common Stock
to be subject to each installment, whether the installments shall be cumulative,
the date each installment shall become exercisable and the term of each
installment; whether to accelerate the date of exercise of any option or
installment thereof; whether shares of Common Stock may be issued upon the
exercise of an option as partly paid and, if so, the dates when future
installments of the exercise price shall become due and the amounts of such
installments; the exercise price of each option; the price, if any, to be paid
for a share Award; the form of payment of the exercise price of an option;
whether to restrict the sale or other disposition of a stock Award or the shares
of Common Stock acquired upon the exercise of an option and, if so, to determine
whether such contingencies and restrictions have been met and whether and under
what conditions to waive any such contingency or restriction; whether and under
what conditions to subject all or a portion of the grant or exercise of an
option, the vesting of a stock Award or the shares acquired pursuant to the
exercise of an option to the fulfillment of certain contingencies or
restrictions as specified in the contract referred to in Paragraph 9 hereof (the
"Contract"), including without limitation, contingencies or restrictions
relating to entering into a covenant not to compete with the Company, any of its
Subsidiaries or a Parent (as defined in Paragraph 17), to financial objectives
for the Company, any of its Subsidiaries or a Parent, a division of any of the
foregoing, a product line or other category, and/or to the period of continued
employment of the Award holder with the Company, any of its Subsidiaries or a
Parent, and to determine whether such contingencies or restrictions have been
met; whether an Award holder is Disabled (as defined in Paragraph 17); the
amount, if any, necessary to satisfy the obligation of the Company, a Subsidiary
or Parent to withhold taxes or other amounts; the Fair Market Value (as defined
in Paragraph 17) of a share of Common Stock; to construe the respective
Contracts and the Plan; with the consent of the Award holder, to cancel or
modify an Award, PROVIDED, that the modified provision is permitted to be
included in an Award granted under the Plan on the date of the modification; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
approve any provision which under Rule 16b-3 requires the approval of the Board
of Directors, a committee of non-employee directors or the stockholders to be
exempt (unless otherwise specifically provided herein); and to make all other
determinations necessary or advisable for administering the Plan. Any
controversy or claim arising out of or relating to the Plan, any Award granted
under the Plan or any Contract shall be determined unilaterally by the Committee
in its sole discretion. The determinations of the Committee on the matters
referred to in this Paragraph 3 shall be conclusive and binding on the parties.
No member or former member of the Committee shall be liable for any action,
failure to act or determination made in good faith with respect to the Plan or
any Award or Contract hereunder. Prior to the creation and designation of the
Committee by the Board of Directors, all powers and authority allocated hereby
to the Committee shall be allocated to the Board of Directors and all references
to the Committee shall be deemed to be references to the Board of Directors. 
Notwithstanding any provision in the Plan to the contrary, an Award granted to a
consultant or director who is not an employee of the Company shall be based upon
a formula or other criteria established by the Committee at least ninety (90)
days prior to the grant of such Award.

             4.          OPTIONS

                           (a)         GRANT. The Committee may from time to
time, consistent with the purposes of the Plan, grant options to such key
employees (including officers and directors who are key employees) of, and
consultants to, the Company or any of its Subsidiaries, and such Outside
Directors, as the Committee may determine, in its sole discretion. Such options
granted shall cover such number of shares of Common Stock as the Committee may
determine, in its sole discretion, as set forth in the applicable Contract;
PROVIDED, HOWEVER, THAT THE MAXIMUM NUMBER OF SHARES SUBJECT TO OPTIONS THAT MAY
BE GRANTED TO ANY EMPLOYEE DURING ANY CALENDAR YEAR UNDER THE PLAN (THE "162(M)
MAXIMUM") SHALL BE 350,000 SHARES.

                           (b)        EXERCISE PRICE. The exercise price of the
shares of Common Stock under each option shall be determined by the Committee,
in its sole discretion, as set forth in the applicable Contract. 
Notwithstanding any provision in this Plan to the contrary, the exercise price
per share of a NQSO shall not be less than the Fair Market Value of a share of
Common Stock on the date that the NQSO was granted or, if the NQSO was repriced
pursuant to Paragraph 4(f), the date that the NQSO was repriced.

                           (c)         TERM. The term of each option granted
pursuant to the Plan shall be determined by the Committee, in its sole
discretion, and set forth in the applicable Contract.  Options shall be subject
to earlier termination as hereunder provided.

                           (d)        EXERCISE. An option (or any part or
installment thereof), to the extent then exercisable, shall be exercised by
giving written notice to the Company at its then principal office stating which
option is being exercised, specifying the number of shares of Common Stock as to
which such option is being exercised and accompanied by payment in full of the
aggregate exercise price therefor (or the amount due upon exercise if the
Contract permits installment payments) (a) in cash or by certified check or (b)
if the applicable Contract permits, with previously acquired shares of Common
Stock having an aggregate Fair Market Value on the date of exercise equal to the
aggregate exercise price of all options being exercised, or with any combination
of cash, certified check or shares of Common Stock having such value. The
Company shall not be required to issue any shares of Common Stock pursuant to
any such option until all required payments, including any required withholding,
have been made.

             The Committee may, in its sole discretion, permit payment of all or
a portion of the exercise price of an option by delivery by the optionee of a
properly executed notice, together with a copy of his irrevocable instructions
to a broker acceptable to the Committee to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay such exercise price. In
connection therewith, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms.

             An optionee entitled to receive Common Stock upon the exercise of
an option shall not have the rights of a stockholder with respect to such shares
of Common Stock until the date of issuance of a stock certificate for such
shares or, in the case of uncertificated shares, until an entry is made on the
books of the Company's transfer agent representing such shares; PROVIDED,
HOWEVER, that until such stock certificate is issued or book entry is made, any
optionee using previously acquired shares of Common Stock in payment of an
option exercise price shall continue to have the rights of a stockholder with
respect to such previously acquired shares.

             In no case may an option be exercised with respect to a fraction of
a share of Common Stock. In no case may a fraction of a share of Common Stock be
purchased or issued under the Plan.

                           (e)         RELOAD OPTIONS. An optionee who, at a
time when he is eligible to be granted options under the Plan, uses previously
acquired shares of Common Stock to exercise an option granted under the Plan
(the "prior option"), shall, upon such exercise, be automatically granted an
option (the "reload option") to purchase the same number of shares of Common
Stock so used (or if there is not a sufficient number of shares available for
grant under the Plan remaining, such number of shares as are then available).
Such reload options shall be of the same type and have the same terms as the
prior option (except to the extent inconsistent with the terms of the Plan);
PROVIDED, HOWEVER, that the exercise price per share of the reload option shall
be equal to the Fair Market Value of a share of Common Stock on the date of
grant of the reload option.

                           (f)         REPRICING.  In the event that the
Committee determines that it would be in the best interest of the Company and
consistent with the purposes of the Plan, the Committee may reduce the exercise
price of previously granted NQSOs; provided, however, that such repricing by the
Committee pursuant to this Paragraph 4(f) shall be limited to not more than ten
percent (10%) of the number of options then outstanding under the Plan.

             5.          RESTRICTED STOCK. The Committee may from time to time,
consistent with the purposes of the Plan, grant shares of Common Stock to such
key employees (including officers and directors who are key employees) of, or
consultants to, the Company or any of its Subsidiaries, as the Committee may
determine, in its sole discretion. The grant may cover such number of shares as
the Committee may determine, in its sole discretion, and require the Award
holder to pay such price per share therefor, if any, as the Committee may
determine, in its sole discretion. Such shares may be subject to such
contingencies and restrictions as the Committee may determine, as set forth in
the Contract. Upon the issuance of the stock certificate for a share Award, or
in the case of uncertificated shares, the entry on the books of the Company's
transfer agent representing such shares, notwithstanding any contingencies or
restrictions to which the shares are subject, the Award holder shall be
considered to be the record owner of the shares, and subject to the
contingencies and restrictions set forth in the Award, shall have all rights of
a stockholder of record with respect to such shares, including the right to vote
and to receive distributions. Upon the occurrence of any such contingency or
restriction, the Award holder may be required to forfeit all or a portion of
such shares back to the Company. The shares shall vest in the Award holder when
all of the restrictions and contingencies lapse. Accordingly, the Committee may
require that such shares be held by the Company, together with a stock power
duly endorsed in blank by the Award holder, until the shares vest in the Award
holder.  Contracts with respect to the grant of shares of Common Stock shall
require that the Award holder agree not to transfer the Common Stock for (a) one
year following the grant in the case of Awards based on performance and (b)
three years following the grant in the case of Awards based on the passage of
time.  The Contracts may provide for the waiver of  this restriction in the
event of death, disability, retirement, change of control or other similar
circumstances specified by the Committee.

             6.          TERMINATION OF RELATIONSHIP. Except as may otherwise be
expressly provided in the applicable Contract, if an Award holder's relationship
with the Company, its Subsidiaries and Parent as an employee or a consultant has
terminated for any reason (other than as a result of his death or Disability),
the Award holder may exercise the options granted to him as an employee of, or
consultant to, the Company or any of its Subsidiaries, to the extent exercisable
on the date of such termination, at any time within three months after the date
of termination, but not thereafter and in no event after the date the Award
would otherwise have expired; PROVIDED, HOWEVER, that if such relationship is
terminated either (a) for Cause (as defined in Paragraph 17), or (b) without the
consent of the Company, such option shall terminate immediately; and PROVIDED
FURTHER that in the event an employee's employment is terminated in connection
with a change in control of the Company, then the employee will have the right
to exercise the option until the date the award otherwise would have expired.

                           For the purposes of the Plan, an employment
relationship shall be deemed to exist between an individual and the Company, any
of its Subsidiaries or a Parent if, at the time of the determination, the
individual was an employee of such corporation for purposes of Section 422(a) of
the Code. As a result, an individual on military, sick leave or other bona fide
leave of absence shall continue to be considered an employee for purposes of the
Plan during such leave if the period of the leave does not exceed 90 days, or,
if longer, so long as the individual's right to reemployment with the Company,
any of its Subsidiaries or a Parent is guaranteed either by statute or by
contract. If the period of leave exceeds 90 days and the individual's right to
reemployment is not guaranteed by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

                           Except as may otherwise be expressly provided in the
applicable Contract, options granted under the Plan shall not be affected by any
change in the status of the Award holder so long as he continues to be an
employee of, or a consultant to, the Company, or any of its Subsidiaries or a
Parent (regardless of having changed from one to the other or having been
transferred from one corporation to another).

                           Except as may otherwise be expressly provided in the
applicable Contract, if an Award holder's relationship with the Company as an
Outside Director ceases for any reason (other than as a result of his death or
Disability) then options granted to such holder as an Outside Director may be
exercised, to the extent exercisable on the date of such termination, at any
time within three months after the date of termination, but not thereafter and
in no event after the date the Award would otherwise have expired; PROVIDED,
HOWEVER, that if such relationship is terminated for Cause, such Award shall
terminate immediately. An Award granted to an Outside Director, however, shall
not be affected by the Award holder becoming an employee of, or consultant to,
the Company, any of its Subsidiaries or a Parent.

                           Except as may otherwise be expressly provided in the
Contract, upon the termination of the relationship of an Award holder as an
employee of, or consultant to, the Company, and its Subsidiaries and Parent, or
as an Outside Director, for any reason (including his death or Disability), the
share Award shall cease any further vesting and the unvested portion of such
Award as of the date of such termination shall be forfeited to the Company for
no consideration.

                           Nothing in the Plan or in any Award granted under the
Plan shall confer on any Award holder any right to continue in the employ of, or
as a consultant to, the Company, any of its Subsidiaries or a Parent, or as a
director of the Company, or interfere in any way with any right of the Company,
any of its Subsidiaries or a Parent to terminate the Award holder's relationship
at any time for any reason whatsoever without liability to the Company, any of
its Subsidiaries or a Parent.

             7.          DEATH OR DISABILITY. Except as may otherwise be
expressly provided in the applicable Contract, if an Award holder dies (a) while
he is an employee of, or consultant to, the Company, any of its Subsidiaries or
a Parent, (b) within three months after the termination of such relationship
(unless such termination was for Cause or without the consent of the Company),
or (c) within one year following the termination of such relationship by reason
of his Disability, the options that were granted to him as an employee of, or
consultant to, the Company or any of its Subsidiaries, may be exercised, to the
extent exercisable on the date of his death, by his Legal Representative (as
defined in Paragraph 17) at any time within one year after death, but not
thereafter and in no event after the date the option would otherwise have
expired.

                           Except as may otherwise be expressly provided in the
applicable Contract, if an Award holder's relationship as an employee of, or
consultant to, the Company, any of its Subsidiaries or a Parent has terminated
by reason of his Disability, the options that were granted to him as an employee
of, or consultant to the Company or any of its Subsidiaries may be exercised, to
the extent exercisable upon the effective date of such termination, at any time
within one year after such date, but not thereafter and in no event after the
date the option would otherwise have expired.

                           Except as may otherwise be expressly provided in the
applicable Contract, if an Award holder's relationship as an Outside Director
terminates as a result of his death or Disability, the options granted to him as
an Outside Director may be exercised, to the extent exercisable on the date of
such termination, at any time within one year after the date of termination, but
not thereafter and in no event after the date the Award would otherwise have
expired. In the case of the death of the Award holder, the Award may be
exercised by his Legal Representative.

             8.          COMPLIANCE WITH SECURITIES LAWS. It is a condition to
the issuance of any share Award and exercise of any option that either (a) a
Registration Statement under the Securities Act of 1933, as amended (the
"Securities Act"), with respect to the shares of Common Stock to be issued upon
such grant or exercise shall be effective and current at the time of exercise,
or (b) there is an exemption from registration under the Securities Act for the
issuance of the shares of Common Stock upon such exercise. Nothing herein shall
be construed as requiring the Company to register shares subject to any Award
under the Securities Act or to keep any Registration Statement effective or
current.

                           The Committee may require, in its sole discretion, as
a condition to the receipt of an Award or the exercise of any option that the
Award holder execute and deliver to the Company his representations and
warranties, in form, substance and scope satisfactory to the Committee, which
the Committee determines are necessary or convenient to facilitate the
perfection of an exemption from the registration requirements of the Securities
Act, applicable state securities laws or other legal requirement, including,
without limitation, that (a) the shares of Common Stock to be received under the
Award or issued upon the exercise of the option are being acquired by the Award
holder for his own account, for investment only and not with a view to the
resale or distribution thereof, and (b) any subsequent resale or distribution of
shares of Common Stock by such Award holder will be made only pursuant to (i) a
Registration Statement under the Securities Act which is effective and current
with respect to the shares of Common Stock being sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption, the Award holder shall prior to any offer of sale or
sale of such shares of Common Stock provide the Company with a favorable written
opinion of counsel satisfactory to the Company, in form, substance and scope
satisfactory to the Company, as to the applicability of such exemption to the
proposed sale or distribution.

                           In addition, if at any time the Committee shall
determine, in its sole discretion, that the listing or qualification of the
shares of Common Stock subject to any Award or option on any securities
exchange, Nasdaq or under any applicable law, or the consent or approval of any
governmental agency or regulatory body, is necessary or desirable as a condition
to, or in connection with, the granting of an Award or the issuing of shares of
Common Stock thereunder, such Award may not be granted and such option may not
be exercised in whole or in part unless such listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

             9.          AWARD CONTRACTS. Each Award shall be evidenced by an
appropriate Contract which shall be duly executed by the Company and the Award
holder, and shall contain such terms, provisions and conditions not inconsistent
herewith as may be determined by the Committee. The terms of each Award and
Contract need not be identical.

             10.        ADJUSTMENTS UPON CHANGES IN COMMON STOCK.
Notwithstanding any other provision of the Plan, in the event of a stock
dividend, recapitalization, merger in which the Company is the surviving
corporation, spin-off, split-up, combination or exchange of shares or the like
which results in a change in the number or kind of shares of Common Stock which
is outstanding immediately prior to such event, the aggregate number and kind of
shares subject to the Plan, the aggregate number and kind of shares subject to
each outstanding Award, the exercise price of each option, any contingencies and
restrictions based on the number or kind of shares, and the 162(m) Maximum shall
be appropriately adjusted by the Board of Directors, whose determination shall
be conclusive and binding on all parties. Such adjustment may provide for the
elimination of fractional shares which might otherwise be subject to Awards
without payment therefor.

                           In the event of (a) the liquidation or dissolution of
the Company, (b) a merger in which the Company is not the surviving corporation
or a consolidation, or (c) any transaction (or series of related transactions)
in which (i) more than 50% of the outstanding Common Stock is transferred or
exchanged for other consideration, or (ii) shares of Common Stock in excess of
the number of shares of Common Stock outstanding immediately preceding the
transaction are issued (other than to stockholders of the Company with respect
to their shares of stock in the Company), any outstanding options and unvested
stock shall terminate upon the earliest of any such event, unless other
provision is made therefor in the transaction.

             11.        AMENDMENTS AND TERMINATION OF THE PLAN. The Plan was
adopted by the Board of Directors on May 1, 2001. The Board of Directors may at
any time suspend or terminate the Plan, in whole or in part, or amend it from
time to time in such respects as it may deem advisable, including, without
limitation, in order to comply with the provisions of Rule 16b-3, Section 162(m)
of the Code, or any change in applicable law, regulations, rulings or
interpretations of any governmental agency or regulatory body. No termination,
suspension or amendment of the Plan shall adversely affect the rights of any
Award holder under an Award without his prior consent. The power of the
Committee to construe and administer any Awards granted under the Plan prior to
the termination or suspension of the Plan nevertheless shall continue after such
termination or during such suspension.

             12.        NON-TRANSFERABILITY. No option granted under the Plan
shall be transferable otherwise than by will or the laws of descent and
distribution, and options may be exercised, during the lifetime of the Award
holder, only by him or his Legal Representatives. Except as may otherwise be
expressly provided in the Contract, a stock Award, to the extent not vested,
shall not be transferable otherwise than by will or the laws of descent and
distribution. Except to the extent provided above, Awards may not be assigned,
transferred, pledged, hypothecated or disposed of in any way (whether by
operation of law or otherwise) and shall not be subject to execution, attachment
or similar process, and any such attempted assignment, transfer, pledge,
hypothecation or disposition shall be null and void AB INITIO and of no force or
effect; PROVIDED, HOWEVER, that a contract may provide that non-qualified Awards
may be donated to charity or assigned to a family trust or similar estate
planning vehicle.

             13.        WITHHOLDING TAXES. The Company, a Subsidiary or Parent
may withhold (a) cash, or (b) with the consent of the Committee, shares of
Common Stock to be issued under a stock Award or upon exercise of an option
having an aggregate Fair Market Value on the relevant date, or a combination of
cash and shares having such value, in an amount equal to the amount which the
Committee determines is necessary to satisfy the obligation of the Company, any
of its Subsidiaries or a Parent to withhold federal, state and local taxes or
other amounts incurred by reason of the grant, vesting, exercise or disposition
of an Award, or the disposition of the underlying shares of Common Stock.
Alternatively, the Company may require the holder to pay to the Company such
amount, in cash, promptly upon demand.

             14.        LEGENDS; PAYMENT OF EXPENSES. The Company may endorse
such legend or legends upon the certificates for shares of Common Stock issued
under a stock Award or upon exercise of an option under the Plan and may issue
such "stop transfer" instructions to its transfer agent in respect of such
shares as it determines, in its discretion, to be necessary or appropriate to
(a) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act and any applicable state securities laws, or
(b) implement the provisions of the Plan or any agreement between the Company
and the Award holder with respect to such shares of Common Stock.

                           The Company shall pay all issuance taxes with respect
to the issuance of shares of Common Stock under a stock Award or upon the
exercise of an option granted under the Plan, as well as all fees and expenses
incurred by the Company in connection with such issuance.

             15.        USE OF PROCEEDS. The cash proceeds received upon the
exercise of an option, or grant of a stock Award under the Plan shall be added
to the general funds of the Company and used for such corporate purposes as the
Board of Directors may determine.

             16.        SUBSTITUTIONS AND ASSUMPTIONS OF AWARDS OF CERTAIN
CONSTITUENT CORPORATIONS. Anything in this Plan to the contrary notwithstanding,
the Board of Directors may, without further approval by the stockholders,
substitute new Awards for prior options, or restricted stock of a Constituent
Corporation (as defined in Paragraph 17) or assume the prior options or
restricted stock of such Constituent Corporation.

             17. DEFINITIONS. For purposes of the Plan, the following terms
shall be defined as set forth below:

                           (a)         "Cause" shall mean: (i) in the case of an
employee or consultant, if there is a written employment or consulting agreement
between the Award holder and the Company, any of its Subsidiaries or a Parent
which defines termination of such relationship for cause, cause as defined in
such agreement, and (ii) in all other cases, cause as defined by applicable
state law.

                           (b)        "Constituent Corporation" shall mean any
corporation which engages with the Company, any of its Subsidiaries or a Parent
in a transaction to which Section 424(a) of the Code applies, or any Subsidiary
or Parent of such corporation.

                           (c)         "Disability" shall mean a permanent and
total disability within the meaning of Section 22(e)(3) of the Code.

                           (d)        "Exchange Act" means the Securities
Exchange Act of 1934, as amended.

                           (e)         "Fair Market Value" of a share of Common
Stock on any day shall mean: (i) if the principal market for the Common Stock is
a national securities exchange, the average of the highest and lowest sales
prices per share of Common Stock on such day as reported by such exchange or on
a composite tape reflecting transactions on such exchange, (ii) if the principal
market for the Common Stock is not a national securities exchange and the Common
Stock is quoted on Nasdaq, and (A) if actual sales price information is
available with respect to the Common Stock, the average of the highest and
lowest sales prices per share of Common Stock on such day on Nasdaq, or (B) if
such information is not available, the average of the highest bid and lowest
asked prices per share of Common Stock on such day on Nasdaq, or (iii) if the
principal market for the Common Stock is not a national securities exchange and
the Common Stock is not quoted on Nasdaq, the average of the highest bid and
lowest asked prices per share of Common Stock on such day as reported on the OTC
Bulletin Board Service or by National Quotation Bureau, Incorporated or a
comparable service; PROVIDED, HOWEVER, that if clauses (i), (ii) and (iii) of
this subparagraph are all inapplicable, or if no trades have been made or no
quotes are available for such day, the Fair Market Value of a share of Common
Stock shall be determined by the Board of Directors by any method consistent
with applicable regulations adopted by the Treasury Department relating to stock
options.

                           (f)         "Legal Representative" shall mean the
executor, administrator or other person who at the time is entitled by law to
exercise the rights of a deceased or incapacitated optionee with respect to an
option granted under the Plan.

                           (g)        "Nasdaq" shall mean the Nasdaq Stock
Market.

                           (h)        "Outside Director" shall mean a person who
is a director of the Company, but on the date of grant is not an employee of, or
consultant to, the Company, any of its Subsidiaries or a Parent.

                           (i)          "Parent" shall have the same definition
as "parent corporation" in Section 424(e) of the Code.

                           (j)          "Rule 16b-3" shall mean Rule 16b-3
promulgated under the Exchange Act, as the same may be in effect and interpreted
from time to time.

                           (k)         "Subsidiary" shall have the same
definition as "subsidiary corporation" in Section 424(f) of the Code.

             18.        GOVERNING LAW; CONSTRUCTION. The Plan, the Awards and
Contracts hereunder and all related matters shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to
conflict of law provisions that would defer to the substantive laws of another
jurisdiction.

                           Neither the Plan nor any Contract shall be construed
or interpreted with any presumption against the Company by reason of the Company
causing the Plan or Contract to be drafted. Whenever from the context it appears
appropriate, any term stated in either the singular or plural shall include the
singular and plural, and any term stated in the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter.

             19.        PARTIAL INVALIDITY. The invalidity, illegality or
unenforceability of any provision in the Plan, any Award or Contract shall not
affect the validity, legality or enforceability of any other provision, all of
which shall be valid, legal and enforceable to the fullest extent permitted by
applicable law.